—Order, Supreme Court, New York *187County (David Saxe, J.), entered on or about December 23, 1996, which, inter alia, denied defendant debtor’s motion for an order enjoining the enforcement of a judgment against certain funds in his corporate profit-sharing plan, unanimously affirmed, without costs.
Defendant seeks to exempt certain funds in his corporate profit-sharing pension plan from the enforcement of a judgment entered against him for attorneys’ fees, stemming from the creditor’s representation of plaintiff in various divorce proceedings. However, defendant’s failure to establish that the profit-sharing plan was properly established as a qualified “trust” pursuant to CPLR 5205 (c) precludes the grant to him of an exemption thereunder. Additionally, we agree with the IAS Court’s rationale for denying defendant’s motion for injunctive relief, to the extent of observing that defendant’s withdrawal from the trust, of which he was a trustee, of funds thereafter applied by him to the satisfaction of other debts arising from the divorce proceedings, is a circumstance that further undermines his claim to the aforecited statute’s protection (see, Ullman v Cameron, 186 NY 339, 346; In re Taft, 171 Bankr 497, 503, affd in relevant part and revd in part 184 Bankr 189).
We have reviewed defendant’s remaining contentions and find them to be without merit.
Concur — Sullivan, J. P., Milonas, Rubin and Tom, JJ.